314 F.2d 342
Amy L. BOOKER, Appellant,v.OVERNITE TRANSPORTATION CO., Inc., Appellee.
No. 19851.
United States Court of Appeals Fifth Circuit.
March 14, 1963.
Rehearing Denied April 22, 1963.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Amy L. Booker, appellant, pro se.
A. Paul Cadenhead, Nall, Miller, Cadenhead & Dennis, Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, WOODBURY*, Chief Judge, and BELL, Circuit Judge.
PER CURIAM.


1
It appearing that the issues presented here are substantially issues of fact, all of which were resolved by the trial court sitting without a jury, and it further appearing that a full and fair trial was had and no errors occurred during the trial.

The judgment is hereby

2
Affirmed.



Notes:


*
 Chief Judge of the First Circuit, sitting by designation